        Case 4:18-cv-07668-SBA Document 100 Filed 06/09/21 Page 1 of 1



 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                     OAKLAND DIVISION
 6
     SANDOVAL,                                     Case No: 18-cv-07668 SBA
 7
                  Plaintiff,                       ORDER VACATING DATES
 8
           vs.
 9
     BNSF RAILWAY COMPANY, et al.,
10
                  Defendants.
11

12          Settlement discussions are ongoing, and a further settlement conference is set for
13   July 6, 2021. See Dkt. 99. To allow the parties to focus their time and resources on those
14   settlement discussions, IT IS HEREBY ORDERED THAT the remaining pretrial
15   preparation, pretrial conference, and trial dates set forth in the amended scheduling order
16   (Dkt. 76) are VACATED. The Court will reset these dates, as necessary, upon conclusion
17   of the settlement conference.
18          IT IS SO ORDERED.
19   Dated: 06/09/2021                                ______________________________
                                                      SAUNDRA BROWN ARMSTRONG
20
                                                      Senior United States District Judge
21

22

23

24

25

26

27

28
